COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        C Lugrand Dawkins Enterprises, LLC v. Wanderstay Hotels
                            LLC dba Wanderlust Houston

Appellate case number:      01-18-00909-CV

Trial court case number:    2018-39075

Trial court:                189th District Court of Harris County

       Appellant, C Lugrand Dawkins Enterprises, LLC, submitted its appellant’s brief
on December 18, 2018, before the clerk’s record was filed in this Court. See TEX. R.
APP. P. 34.1 (providing appellate record consists of clerk’s record and, if necessary to
appeal, reporter’s record). And, the appellant’s brief does not include citations to the
appellate record. A clerk’s record has now been filed in this appeal.
       Accordingly, appellant is directed to file an amended or corrected appellant’s
brief, containing all necessary citations or references to the clerk’s record and
reporter’s record, no later than 20 days after the date of this order. See TEX. R.
APP. P. 38.1(d), (g), (i); see also TEX. R. APP. P. 38.6(a).

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually     Acting for the Court

Date: ___February 5, 2019___